Citation Nr: 0322776	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  93-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to included post-traumatic stress 
disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee varus deformity, currently evaluated as 
30 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative joint disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The veteran had active duty from May 1977 to May 1980.  A 
determination has been made that additional action is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the Regional Office (RO) for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should contact the Social 
Security Administration and request that 
it provide both documentation of the 
veteran's current disability benefits and 
copies of all records developed in 
association with the award of such 
benefits for incorporation into the 
record.  

3.  The RO should request that the 
veteran provide information as to all 
treatment of his psychiatric disability 
including the names and addresses of all 
treating health care providers.   The RO 
should contact Mitchell L. Brown, M.D., 
Scott Aftel, M.D., Dr. Ironauer, and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

4.  The RO should request that the 
veteran provide a detailed written 
statement as to his alleged inservice 
stressful experiences including dates, 
places, and detailed descriptions of the 
events, his service units, duty 
assignments, and other identifying 
information concerning any individuals 
involved in the events.  

5.  The RO should then forward the 
veteran's alleged stressors to the 
Commandant of the Marine Corps, 
Headquarters United States Marine Corps, 
MMSB10, 2008 Elliot Road, Suite 201, 
Quantico, Virginia  22134-5030 for 
verification.  

6.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the nature and severity of any 
psychiatric disability found together 
with the appropriate diagnosis or 
diagnoses thereof.  All indicated tests 
and studies, including psychological 
testing, should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of post-traumatic stress 
disorder is advanced, the examiner should 
identify the specific stressors 
supporting such a diagnosis.  The 
rationale for all opinions should be 
fully set forth.  The claims files, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

7.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for an acquired psychiatric 
disorder to include post-traumatic stress 
disorder and increased evaluations for 
the veteran's right knee varus deformity 
and degenerative joint disease.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


